      Case 2:20-cv-00216 Document 40 Filed on 03/19/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                             UNITED STATES DISTRICT COURT                              March 19, 2021
                              SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                CORPUS CHRISTI DIVISION

JOSEPH P GARBARINI,                             §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 2:20-CV-216
                                                §
JANAS RANGEL, et al.,                           §
                                                §
        Defendants.                             §

            ORDER ADOPTING MEMORANDUM & RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and Recommendation

(M&R). (D.E. 39). The M&R recommends that Defendants Evelyn Castro and Janas Rangel’s

motion to dismiss be denied. (D.E. 36). The parties were provided proper notice of, and the

opportunity to object to, the Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P.

72(b); General Order No. 2002-13. No objection has been filed. When no timely objection has

been filed, the district court need only determine whether the Magistrate Judge’s M&R is clearly

erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (per

curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700, 2015 WL 3823141, at *1

(S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate Judge,

the record, and the applicable law, and finding that the M&R is not clearly erroneous or contrary

to law, the Court ADOPTS the M&R in its entirety. (D.E. 39). Accordingly, Defendants Evelyn

Castro and Janas Rangel’s motion to dismiss is DENIED. (D.E. 36).

       SO ORDERED.
                                                    DAVID S. MORALES
                                                    UNITED STATES DISTRICT JUDGE
Dated: Corpus Christi, Texas
       March 19, 2021

1/1
